Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application 
	Claim(s) 1-20 were previously pending and were rejected in the previous office action. Claim(s) 1, 3-4, 10, 12-13, and 19 were amended. Claim 20 was cancelled. Claim(s) 2, 5-9, 11, 14-18 were left as originally/previously presented. Claims(s) 1-19 are currently pending and have been examined. 

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 16-17 of Applicant’s Response, filed April 16, 2021, with respect to 35 USC § 101 rejection of Claim(s) 1-19 have been fully considered but they are not persuasive.
	Applicant first argues, on Page(s) 16-17, that the pending claims are significantly more since the claims are an improvement in technology since applicant has demonstrated that the limitations are an improvement based on applicants Fig. 3, S3-S4 and paragraph(s) 61-62 of applicant’s specification, which, provides sending information and extracting information of the plurality of delivery persons. Examiner, respectfully, disagrees with applicant’s arguments. As an initial matter, examiner guides applicant’s attention to the non-final office action mailed on 09/10/2021 and pages 2-6 and 10-12. An important consideration in determining whether a claim improves technology is the TLI Communications, which, provides an example of a claim invoking computers and other machinery merely as a tool to perform an existing process. The court stated that the claims describe steps of recording, administration and archiving of digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner. 823 F.3d at 612, 118 USPQ2d at 1747. The court then turned to the additional elements of performing these functions using a telephone unit and a server and noted that these elements were being used in their ordinary capacity (i.e., the telephone unit is used to make calls and operate as a digital camera including compressing images and transmitting those images, and the server simply receives data, extracts classification information from the received data, and stores the digital images based on the extracted information). 823 F.3d at 612-13, 118 USPQ2d at 1747-48. In other words, the claims invoked the telephone unit and server merely as tools to execute the abstract idea. Thus, the court found that the additional elements did not add significantly more to the abstract idea because they were simply applying the abstract idea on a telephone network without any recitation of details of how to carry out the abstract idea. Here, applicant’s limitations are similar as the servers are able to receive information about a TLI Communications, found gathering and analyzing information using conventional techniques and displaying those results did not amount to an improvement in technology. (MPEP 2106.05(a)(II)) Here, applicant’s claims at best gather delivery information, which, will be used to then determine delivery personal within the corresponding destination and then provide a list of delivery persons to a user, which, is merely gathering and analyzing delivery information and then displaying delivery information results to a user therefore merely providing mere instructions on how to perform the method of displaying delivery personnel, which, is not sufficient enough show an improvement to technology. Also, similar to, Electric Power Group, LLC v. Alstom S.A., where the court found limiting the abstract idea of real-time collection of information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power gird simply amounted to the use of the abstract idea to a particular technological environment. (MPEP2106.05(h)) Here, applicants limitations are merely gathering and analyzing delivery information, which, the system will then determine delivery personnel based on that analysis, which, the delivery personnel information will be provided to a user and 

Claim Rejections - 35 USC § 103
	Applicant’s arguments, on Page(s) 15-17, with respect to the 35 U.S.C. 103 rejection for claim(s) 1-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	 
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/09/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
	Claim(s) 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: Independent Claim(s) 1, 10, and 19 recite a user inputting delivery information, which, an entity is able to receive the delivery information. The entity will then provide the delivery personnel to a user for selection, which, the entity will then search for delivery personnel and extract various information on the delivery personal, which, the entity will then determine a delivery person based on the received selection by the user. The entity will then select the delivery company to send the delivery information based on the delivery personnel information and then send the delivery request to a logistical provider.  Independent Claim(s) 1, 10, and 19 as a whole recite limitation(s) that are directed to an abstract idea(s) of certain methods of organizing human activity: managing personal behavior or relationships or interactions between people and/or commercial or legal interactions (e.g., business relations). Claim(s) 1, 10, and 19, limitations of “detecting a selection of an article to be delivered to a destination, the selection of the article being made from a shopping mall website,” “obtaining information of the destination form the shopping mall website,” “querying in real time to extract, from the information of the destination, information of a plurality of delivery persons corresponding to the destination, each delivery person of the plurality of delivery persons,” “controlling the shopping mall website to display the information of the plurality of delivery persons,” “detecting a selection of a delivery person of the plurality of delivery persons, the selection of the delivery person of the plurality of delivery persons,” “determining a specific delivery company corresponding to information of the selected delivery person of the plurality of delivery persons,” “sending an article delivery request corresponding to the selected delivery person of the plurality of delivery person and the destination the article delivery request comprising Independent Claim(s) 1, 10, and 19, are similar to an customer inputting delivery information, which, will include a delivery address that will be provided to an entity. The entity will then determine delivery persons for delivering the item to a user based on destination information, which, a list of delivery persons will be provided to the user for selection. The entity will then extract information from the request information and/or delivery person information to determine delivery companies based on a query, which, the entity will send the delivery request to the companies and depots. The mere recitation of generic computer components (Claim 1: a user terminal, a server, a delivery company server(s), a parcel delivery service operation server, a delivery person information database, and local logistics depot server; Claim 10: a parcel delivery service operation server, a processor, a user terminal, a server, a delivery company server(s), a delivery person information database, and a local logistics depot server; and Claim 19: a user terminal, a delivery company server(s), a local logistics deport servers, a server, a delivery person information database, and a parcel delivery service operation) do not take the claims out of the enumerated group of certain methods of organizing human Independent Claim(s) 1, 10, and 19, recites the above abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “detecting,” “obtaining,” “querying,” “extracting,” “controlling,” “detecting,” “determining,” “sending,” “selecting,” “inputting,” “receiving,” and “displaying,” information in a computer environment as applied to Claim(s) 1, 10, and 19, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: a user terminal, a server, a delivery company server(s), a parcel delivery service operation server, a delivery person information database, and local logistics depot server; Claim 10: a parcel delivery service operation server, a processor, a user terminal, a server, a delivery company server(s), a delivery person information database, and a local logistics depot server; and Claim 19: a user terminal, a delivery company server(s), a local logistics deport servers, a server, a delivery person information database, and a parcel delivery service operation). Examiner, notes that a user terminal, a server, a delivery company server(s), a parcel delivery service operation server, a delivery person information database, local logistics depot server, and a processor, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone). Here, the above additional elements implement the task of receiving and sending delivery information which is no more than “applying,” the judicial exception. Similar to, TLI Communications, the court has held that the claim invoked computers and other machinery as a tool to perform an existing process when additional elements of transmitting images, and a server that receives data, extracts classification information from the received data, and stores the digital images based on the extracted information because the additional elements did not add significantly more to the abstract idea since they were simply applying the abstract idea on a telephone network without any recitation of details of how to carry out the abstract idea, see MPEP 2106.05(f). Here in this case, the above additional elements merely invoke machinery as a tool to perform an existing process when the additional elements of merely transmitting destination information, which, delivery persons will be extracted based on the received destination and/or delivery person information because the additional elements merely apply the abstract idea using a user device and a server without any recitation of details of how to carry out the abstract idea thus the additional elements do not add significantly more to the abstract idea and merely amount to no more than a recitation of the words “apply it.” Also, similar to, Electric Power Group, LLC v. Alstom S.A., where the court found limiting the abstract idea of real-time collection of information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power gird simply amounted to the use of the abstract idea to a particular technological environment. (MPEP2106.05(h)) Here, applicants limitations 

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Examiner, further, notes that the additional element (i.e., parcel delivery service operation server and processor) are considered insignificant extra-solution activity, see above analysis. Here, the “delivery service operation server and processor,” are well-understood, routine, and conventional. Similar to, Symantec, the court has recognized computer functions to be well-understood, routine, and conventional functions when receiving or transmitting data over a network because the functions are claimed a high level of generality and/or are merely insignificant extra-Versata Dev. Group, the court has recognized computer functions to be well-understood, routine, and conventional functions when storing and retrieving information in memory because the functions are claimed a high level of generality and/or are merely insignificant extra-solution activity. Here, in this case, applicant has provided that the processor is able execute programs that are previously stored in a memory (see, applicant’s specification paragraph 45) thus the processor is merely well-understood, routine, and conventional generic computer functions. At best applicant’s limitations are similar to Content Extraction and Transmission, LLC v. Wells Fargo Bank, the court has recognized computer functions to be well-understood, routine, and conventional functions when electronically scanning or extracting data from a physical document because the functions are claimed a high level of generality and/or are merely insignificant extra-solution activity. Here, the server will extract information from delivery information stored in a database to then display the information to a user (e.g., see applicant’s specification paragraph(s) 61-64, which, is merely a well-understood, routine, and conventional function of extracting data. Thus even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.
Claim(s) 6-7, 9, 15-16, and 18: The various metrics of Dependent Claim(s) 6-7, 9, 15-16, and 18 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1 and 10, respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim(s) 2 and 11: The additional limitation(s) of describing “inputting,” “sending,” and “obtaining,” are further directed to a method of organizing human activity, as described above for Claim(s) 1 and 10, respectively. The limitations that amount to “apply it,” are the user terminal, the parcel delivery service operation server, and the delivery information acquisition unit, respectively. Examiner, notes that the user terminal, the parcel delivery service operation server, and the delivery information acquisition unit are generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, se MPEP 2106.05(f)). Here, the additional elements is merely transmitting information which is no more than “applying,” the judicial exception. The recitation(s) of “wherein, when the shipping mall website and inputs the information of the destination by which the article is to be received in a purchase process for the purchase of the article, the shopping mall website sends the input information of the destination,” and “wherein the step of obtaining the information of the destination comprises a step of receiving the information of the destination received from the shopping mall website,” falls within certain methods Claim(s) 1 and 10, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 3 and 12: The additional limitation(s) of describing “receiving,” is further directed to a method of organizing human activity, as described above for Claim(s) 1 and 10, respectively. The limitations that amount to “apply it,” are the delivery company server and processor, respectively. Examiner, notes that the delivery company server and information extraction unit are generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, se MPEP 2106.05(f)). Here, the additional elements is merely receiving information which is no more than “applying,” the judicial exception. The recitation(s) of “receiving the extracted information of the plurality of delivery persons corresponding to the destination in real time,” falls within certain methods of organizing human activity. For the reasons described above with respect to Claim(s) 1 and 10, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 4 and 13: The additional limitation(s) of describing “constructing,” and “extracting,” are further directed to a method of organizing human activity, as described above for Claim(s) 1 and 10, respectively. The limitations that amount to “apply it,” are TLI Communications, the court has held that the claim invoked computers and other machinery as a tool to perform an existing process when additional elements of transmitting images, and a server that receives data, extracts classification information from the received data, and stores the digital images based on the extracted information because the additional elements did not add significantly more to the abstract idea since they were simply applying the abstract idea on a telephone network without any recitation of details of how to carry out the abstract idea, see MPEP 2106.05(f). Here in this case, the above additional elements merely invoke machinery as a tool to perform an existing process when the additional elements merely extracting delivery information, which, is based on the received destination information for a package because the additional elements merely apply the abstract idea using a user device and a server without any recitation of details of how to carry out the abstract idea thus the additional elements do not add significantly more to the abstract idea and merely amount to no more than a recitation of the words “apply it.” The recitation(s) of “a step of constructing,” “wherein the step of extracting the information of the plurality of delivery persons comprises a step of extracting the information of the plurality of delivery persons corresponding to the destination,” and “wherein the delivery person includes the information of the plurality of delivery persons corresponding to information of a plurality of destinations, the delivery person being Claim(s) 1 and 10, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 5 and 14: The additional limitation(s) of describing “transferring,” and “controlling,” are further directed to a method of organizing human activity, as described above for Claim(s) 1 and 10, respectively. The limitations that amount to “apply it,” are the user interface, the user terminal, and the information display unit, respectively. Examiner, notes that the user interface, the user terminal, and the information display unit are generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, se MPEP 2106.05(f)). Here, the additional elements is merely transmitting information which is no more than “applying,” the judicial exception. The recitation(s) of “transferring the information of the plurality of delivery persons to the shopping mall website,” and “controlling the shopping mall website to display a delivery person selection comprising the information of the plurality of delivery persons is displayed in a purchase process for the purchase of the article,” falls within certain methods of organizing human activity. For the reasons described above with respect to Claim(s) 1 and 10, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 8 and 17: The additional limitation(s) of describing “controlling,” and “storing,” are further directed to a method of organizing human activity, as described above for Claim(s) 1 and 10, respectively. The limitations that amount to “apply it,” are the user interface, the user terminal, the database, and the information display unit, respectively. Examiner, notes that the user interface, the user terminal, the database, and the information display unit are generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, se MPEP 2106.05(f)). Here, the additional elements is merely transmitting and storing information which is no more than “applying,” the judicial exception. The recitation(s) of “controlling the shopping mall website to display an evaluation in which an evaluation of a delivery person who has delivered the article is capable of being input,” and “storing input evaluation information in association with the information of the delivery person when the evaluation information about the delivery person is received through the evaluation,” falls within certain methods of organizing human activity. For the reasons described above with respect to Claim(s) 1 and 10, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	
	The dependent claim(s) 2-9 and 11-18 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical Claim(s) 1-19 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	
	Claim(s) 1-3, 5-7, 10-12, 14-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 2017/0236088) in view of KOH et al. (US 2013/0138536) and further in view of Shino et al. (US 2002/0116295) and further in view of Umeda et al. (US 2006/0034201) and further in view of Takahashi (JP2016062339A).
	Regarding Claim 1, Rao, teaches a method of managing a parcel delivery service performed by a parcel delivery service operation server, the method comprising steps of:

Obtaining information of the destination from a 
querying each of a 
Controlling the 
Second detecting a selection of a delivery person of the plurality of delivery persons, the selection of the delivery person of the plurality of delivery persons being made by the user terminal. (Paragraph(s) 0004 and  0031-0032)(Rao teaches that the buyer is able to select the driver (i.e., delivery person), which, the delivery web service (i.e., delivery server) will be notified of the delivery driver selection. Examiner, respectfully, notes that the buyer is 






	With respect to the above limitations: while Rao a buyer is able to initiate a delivery request from a seller website, which, the buyer is able to provide a destination location. Rao, further, teaches that the delivery request will be provided to a delivery web service, which, will provide a list of delivery drivers to the buyer for selection. The buyer will then select a delivery person for delivering the item, which, the system will then provide a notification to the delivery driver. However, Rao, doesn’t explicitly teach querying a plurality of company servers. Rao, further, doesn’t explicitly teach a customer selecting an item on a shopping website, which, the delivery request will be sent to a delivery company server and a local logistics depot server, which, the system will select a delivery company based on the selected driver. 
	But, KOH et al. in the analogous art of online shopping, teaches 
First detecting a selection of an article to be delivered to a destination, the selection of the article being made from a user terminal connected to a shopping mall website. (Paragraph(s) 0030 and 0032)(KOH et al. teaches a purchaser terminal, which, the terminal allows the purchaser to purchase a product though the online shopping mall website. KOH et al., further, teaches that the purchasers personal 
Shopping mall website. (Paragraph 0030)(KOH et al. teaches an online shopping means for purchasing a product, which, includes a shopping mall) 
Sending an article delivery request to a server (P1) of the specific delivery company corresponding to the selected delivery person of the plurality of delivery persons and to a local logistics depot server corresponding to the destination. (Paragraph(s) 0030, 0033, and 0036)(KOH et al. teaches that a purchaser can visit a shopping mall website to purchase a product, which, the product order information (i.e., delivery request) will be sent to the logistics support system (i.e., local logistics depot server) and the delivery company system (i.e., delivery company server) and after being sent to the delivery company system then the product will be delivered by the delivery company)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the seller website for buying products and selecting a delivery person for delivering the item of Rao, by incorporating the teachings of allowing a customer to select a product for purchase from a shopping website, which, a delivery request will be provided to a delivery company and a logistics company of KOH et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to 
	With respect to the above limitations: while KOH et al. teaches  allowing a customer to select a product for purchase from a shopping website, which, a delivery request will be provided to a delivery company and a logistics company, which, the customer is able to provide delivery request information. However, Rao and KOH et al., do not explicitly teach querying a plurality of company servers. Rao and KOH et al., also, do not explicitly teach a delivery request that includes a delivery company server and local logistics depot to send the information to and a system will select a delivery company based on the selected driver. 
	But, Shino et al. in the analogous art of electronically submitting an order request via a shopping website, teaches
The article delivery request comprising information of the delivery company server and information of the local logistics depot. (Paragraph(s) 0059, 0085 and 0095)(Shino et al. teaches a user is able to submit a shopping request which can consist of the delivery company name (i.e., delivery company server) and the shop or store for the item (i.e., local logistics depot). Shino et al., also, teaches that the request will be sent to that delivery company server, which, will then assign a person in charge of the delivery to deliver the item (i.e., delivery company corresponding to the selected delivery person))
Wherein the information of the local logistics depot that is sent to the local logistics depot server. (Paragraph(s) 0059-0060)(Shino et al. teaches 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the seller’s website system that allows a user to enter location information and pick a delivery person of Rao and shopping online of KOH et al., by incorporating the teachings of a customer submitting a delivery request that consist of article information, delivery location information, delivery company information that will be provided to delivery company server, and logistics company information of Shino et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the online shopping for a user by providing the user with an interface that will allow the customer to purchase commodities as they actually went shopping and evaluated each article.  (Shino et al.: Paragraph 0008)
	With respect to the above limitations: while Shino et al. teaches a customer submitting a delivery request that consist of article information, delivery location information, delivery company information that will be provided to delivery company server, and logistics company information. However, Rao, KOH et al., and Shino et al., do not explicitly teach querying a plurality of company servers. Rao, KOH et al., and 
	But, Umeda et al. in the analogous art of determining a company server, teaches 
Determining a specific delivery company corresponding to information of the selected delivery person of the plurality of delivery persons. (Paragraph(s) 0031 and 0054)(Umeda et al. teaches that the plurality of taxi drivers are connectable via the internet and each of the taxi drivers belong to different companies such as company A and company B, see paragraph 0031. Umeda et al., further, teaches that the taxi company to which the taxi belongs and the taxi driver belongs will receive a notification of the taxi request by the taxi customer, see paragraph 0054)
wherein the specific delivery company is selected from a plurality of delivery companies respectively corresponding to the plurality of delivery company servers (P1-Pn) based on a delivery person information database indicating to which delivery company of the plurality of delivery companies the selected delivery person belongs. (Paragraph(s) 0031, 0043, 0049, and 0054)(Umeda et al. teaches a taxi customer is able to input taxi dispatch conditions for a required taxi, which, such conditions include the taxi vehicle type, driver gender, and other conditions. Umeda et al., further, teaches that these conditions will be used to select a taxi driver that complies with the conditions. Umeda et al., also, teaches that the delivery request will be provided to the taxi company to which the selected taxi and taxi driver belongs (i.e., specific delivery 
wherein the information of the delivery company server that is sent to the delivery company server. (Paragraph 0031)(Umeda et al. teaches two taxi company servers (e.g., company A and company B). Umeda et al., further, teaches that information will be sent to the taxi companies based on which company the taxi drivers belonging to)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the seller’s website system that allows a user to enter location information and pick a delivery person of Rao and shopping online of KOH et al., and a customer submitting a delivery request that consist of article information, delivery location information, delivery company information that will be provided to delivery company server, and logistics company information of Shino et al., by incorporating the teachings of determining a company server based on the selected taxi drivers and then sending a ride request to the company server based on the user conditions of Umeda et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary 
	With respect to the above limitations: while Umeda et al. teaches determining a delivery company based on a driver, which, the system will select a company from a plurality of companies based on delivery drivers and then sending the information to a delivery company based on who the driver belongs. However, Rao, KOH et al., Shino et al., and Umeda et al., do not explicitly teach querying a plurality of delivery company servers. 
	But, Takahashi in the analogous art of extracting company information from servers, teaches querying a plurality of delivery company servers in real-time. (Paragraph(s) 0056, 0071, and 0086-0087)(Takahashi teaches a plurality of Taxi Company servers, which, consist of a plurality of taxi companies, see paragraph(s) 0011 and 0056. Takahashi, further, teaches that when the taxi servers receives a taxi search request a search (i.e., querying a plurality of delivery company servers  in real time) will be executed for a taxi search. After a taxi company is extracted the result can be transmitted/presented to a user, which, will allow the user to select the taxi company/companies based on the taxi company service-related information and allowing the user to select the company/companies that meets his/her needs, see paragraph(s) 0071 and 0086-0087. Examiner, respectfully, notes that the taxi operator server(s) are connected to the provider server)


	Regarding Claim 2, Rao/KOH et al./Shino et al./Umeda et al./Takahashi, teaches all the limitations as applied to Claim 1 and wherein 
When the user terminal accesses the 
Wherein the step of obtaining the information of the destination comprises a step of receiving the information of the destination received from the
	With respect to the above limitations: while Rao teaches that a buyer is able to initiate a delivery request via a seller website, which, will allow a buyer to enter a location for delivery purposes. However, to the extent Rao, doesn’t explicitly teach a shopping mall website and that the inputted request will be sent to a delivery service server, see the below rejection. 
	But, KOH et al. in the analogous art of online shopping, teaches 
shopping mall website. (Paragraph 0030)(KOH et al. teaches an online shopping means for purchasing a product, which, includes a shopping mall) 
shopping mall website sends the input information of the destination to the parcel delivery service operation server. (Paragraph(s) 0030, 0033, and 0036)(KOH et al. teaches that a purchaser can visit a shopping mall website to purchase a product, which, the product order information (i.e., delivery request) will be sent to the logistics support system. The inputted order information will then be sent to the delivery service company system via the logistics support system) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the seller’s website for sending delivery request to a delivery web service, which, will allow the buyer to select a driver person of Rao, by incorporating the teachings of providing a delivery company with inputted order information from a shopping mall website of KOH et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce the risk of leaking personal information. (KOH et al.: Paragraph 0008)

	Regarding Claim 3, Rao/KOH et al./Shino et al./Umeda et al./Takahashi, teaches all the limitations as applied to Claim 1 and wherein the step of extracting the information of the plurality of delivery persons comprises: receiving the extracted information of the plurality of delivery persons corresponding to the destination in real time from each the 
	With respect to the above limitation: while Rao teaches a buyer that is able to provide a delivery location within their delivery request, which, the system will then determine a list of delivery persons based on the delivery request. However, Rao, KOH et al., Shino et al., and Umeda et al., do not explicitly teach extracting information from a plurality of delivery company servers. 
	But, Takahashi in the analogous art of extracting company information from servers, teaches extracting information of the plurality of delivery persons in real-time from each of the plurality of delivery company servers. (Paragraph(s) 0056, 0071, and 0086-0087)(Takahashi teaches a plurality of Taxi Company servers, which, consist of a plurality of taxi companies, see paragraph(s) 0011 and 0056. Takahashi, further, teaches that when the taxi servers receives a taxi search request a search (i.e., querying a plurality of delivery company servers  in real time) will be executed for a taxi search. After a taxi company is extracted the result can be transmitted/presented to a user, see paragraph(s) 0071 and 0086-0087. Examiner, respectfully, notes that the taxi operator server(s) are connected to the provider server)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the seller’s website system that allows a user to enter location information and pick a delivery person of Rao, shopping online of KOH et al., a customer submitting a delivery request that consist of article information, delivery location information, delivery company information that will be provided to 

	Regarding Claim 5, Rao/KOH et al./Shino et al./Umeda et al./Takahashi, teaches all the limitations as applied to Claim 1 and controlling the shopping mall website comprises steps of: 
Transferring the information of the plurality of delivery 
Controlling the 
	With respect to the above limitations: while Rao teaches that during checkout on a seller’s website a buyer is able to select a delivery method, which, will provide a list of delivery persons for selection. However, to the extent that Rao, doesn’t explicitly teach a shopping website.  
	But, KOH et al. in the analogous art of online shopping, teaches shopping mall website. (Paragraph 0030)(KOH et al. teaches an online shopping means for purchasing a product, which, includes a shopping mall) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the seller’s website for sending delivery request to a delivery web service, which, will allow the buyer to select a driver person of Rao, by incorporating the teachings of providing a delivery company with inputted order information from a shopping mall website of KOH et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce the risk of leaking personal information. (KOH et al.: Paragraph 0008)

	Regarding Claim 6, Rao/KOH et al./Shino et al./Umeda et al./Takahashi, teaches all the limitations as applied to Claim 5
A display of at least one of ID information of each of the plurality of delivery persons, evaluation information of each of the delivery persons and delivery company information corresponding to each of the plurality of delivery persons. (Paragraph 0004, 0028, and 0031-0032)(Rao teaches that a list of delivery persons along with the delivery persons ratings (i.e., evaluation information of each of the delivery persons) can be provided to the buyer’s device)
Provides a function which enables the user terminal to select any one of the plurality of delivery persons. (Paragraph(s) 0004, 0028, and 0031-0032)(Rao teaches that a buyer is able to select a delivery person from at least one of the listed delivery persons based on any desired criteria, such as rating information, as taught in paragraph 0031. Examiner, respectfully, notes that the buyer is able to press a button to select the delivery person)  

	Claim 7, Rao/KOH et al./Shino et al./Umeda et al./Takahashi, teaches all the limitations as applied to Claim 1 and wherein the article delivery request comprises: 

The information of the destination. (Paragraph(s) 0028-0029)(Rao teaches that the buyer is able to initiate a delivery, which, the buyer is able to enter their location for delivery (i.e., destination))
 Information of the selected delivery person. (Paragraph(s) 0004 and 0031)(Rao teaches that a list of delivery persons will be provided to a 
	With respect to the above limitations: while Rao teaches a buyer is able to initiate a delivery request, which, they can enter a delivery location and select a delivery person based on information provided on the sellers website. However, Rao and KOH et al., do not explicitly teach that the customer can input the type of product for purchase, a delivery company, and a logistics depot for the delivery. 
	But, Shino et al. in the analogous art of electronically submitting an order request via a shopping website, teaches article information related to the article. (Paragraph(s) 0085 and 0086)(Shino et al. teaches a user is able to submit a shopping request which can consist of order information. The order information can include the article identifier, price, order date, and order time (i.e., article information). Shino et al., further, teaches that the user is able to enter delivery destination information) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the seller’s website system that allows a user to enter location information and pick a delivery person of Rao and shopping online of KOH et al., by incorporating the teachings of a customer submitting a delivery request that consist of article information, delivery location information, delivery company information that will be provided to delivery company server, and logistics company information of Shino et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in 
	
	Regarding Claim 10, Rao/KOH et al./Shino et al./Umeda et al./Takahashi,  teaches an apparatus for managing a parcel delivery service performed by a parcel delivery service operation server, comprising: 
A processor configured to (Paragraph(s) 0026 and 0092)(Rao teaches a delivery system that consist of a processor for implementing one or more functions and methods): 
Detect a selection of an article to be delivered to a destination, the selection of the article being made from a user terminal connected to a shopping mall website. (See, relevant rejection of Claim 1(a))
Obtain information of the destination form the shopping mall website. (See, relevant rejection of Claim 1(b)) 
query each of a plurality of delivery company servers in real time to extract, from the information of the destination, information of a plurality of delivery persons corresponding to the destination, each delivery person of the plurality of delivery persons associated with one of a plurality of delivery company servers. (See, relevant rejection of Claim 1(c)
Control the shopping mall website to display the information of the plurality of delivery persons on the user terminal. (See, relevant rejection of Claim 1(d))
Detect a selection of a delivery person of the plurality of delivery persons, the selection of the delivery person of the plurality of delivery persons being made by the user terminal. (See, relevant rejection of Claim 1(e))
determine a specific delivery company corresponding to information of the selected delivery person of the plurality of delivery person. (See, relevant rejection of Claim 1(f))
Send an article delivery request to a server (P1) of the specific delivery company corresponding to the selected delivery person of the plurality of delivery persons and to a local logistics depot server corresponding to the destination. (See, relevant rejection of Claim 1(g))
the article delivery request comprising information of the delivery company server and information of the local logistics depot. (See, relevant rejection of Claim 1(h))
wherein the specific delivery company is selected from a plurality of delivery companies respectively corresponding to the plurality of delivery company servers (P1-Pn) based on a delivery person information database indicating to which delivery company of the Claim 1(i))
wherein the information of the delivery company server that is sent to the delivery company server is based on the selection of the delivery person detected by the processor. (See, relevant rejection of Claim 1(j))
wherein the information of the local logistics depot that is sent to the local logistics depot server is based on the information of the destination obtained by the processor (See, relevant rejection of Claim 1(k)) 

	Regarding Claim 11, Rao/KOH et al./Shino et al./Umeda et al./Takahashi, teaches all the limitations as applied to Claim 10 and wherein: 
When the user terminal accesses the shopping mall website and inputs the information of the destination by which the article is to be received in a purchase process for the purchase of the article, the shopping mall website sends the input information of the destination to the parcel delivery service operation server. (See, relevant rejection(s) of Claim(s) 2(a) and 10)
Wherein the processor is further configured to receive the information of the destination received from the shopping mall website. (See, relevant rejection(s) of Claim(s) 2(b) and 10)

	Regarding Claim 12, Rao/KOH et al./Shino et al./Umeda et al./Takahashi, teaches all the limitations as applied to Claim 10 and wherein the processor is further configured to receive the information of the plurality of delivery persons corresponding to the information of the destination from the plurality of delivery company servers. (See, relevant rejection of Claim 3 and 10)

	Regarding Claim 14, Rao/KOH et al./Shino et al./Umeda et al./Takahashi, teaches all the limitations as applied to Claim 10 and wherein the processor is further configured to:
Transfer the information of the plurality of delivery persons to the shopping mall website. (See, relevant rejection(s) of Claim(s) 5(a) and 10)
Control the shopping mall website to display a delivery person selection user interface comprising the information of the plurality of delivery person on the user terminal during a purchase process for the purchase of the article. (See, relevant rejection(s) of Claim(s) 5(b) and 10)
	
	Regarding Claim 15, Rao/KOH et al./Shino et al./Umeda et al./Takahashi, teaches all the limitations as applied to Claim 14 and 
wherein the delivery person selection user interface comprises a display of at least one of ID information of each of the plurality of delivery persons, evaluation information of each of the delivery persons, and delivery company information corresponding to each of the plurality of delivery persons. (See, relevant rejection(s) of Claim(s) 6(a) and 10
Wherein the delivery person selection user interface provides a function which enables the user terminal to select any one of the plurality of delivery persons based on the displayed ID information, the displayed evaluation information, or the displayed delivery company information. (See, relevant rejection(s) of Claim 6(b) and 10)

	Regarding Claim 16, Rao/KOH et al./Shino et al./Umeda et al./Takahashi, teaches all the limitations as applied to Claim 10 and wherein the article delivery request further comprises:
Article information related to the article. (See, relevant rejection(s) of Claim(s) 7(a) and 10)
The information of the destination. (See, relevant rejection(s) of Claim(s) 7(b) and 10)
Information of the selected delivery person. (See, relevant rejection(s) of Claim(s) 7(c) and 10)

	Regarding Claim 19, Rao/KOH et al./Shino et al./Umeda et al./Takahashi, teaches an integrated parcel delivery service system, comprising: 
A Claim 1(b)
Claim 1(i))
Claim 1(k))
A parcel delivery service operation server operating in conjunction with the shopping mall website and 
Wherein the parcel delivery service operation server is configured to
Detect a selection of an article to be delivered to a destination, the selection of the article being made from a user terminal connected to a shopping mall website. (See, relevant rejection of Claim 1(a))
Obtain information of the destination from the shopping mall website. (See, relevant rejection of Claim 1(b))
query each of a plurality of delivery company servers in real time to extract, from the information of the destination, information of a plurality of delivery persons corresponding to the destination, each delivery person of the plurality of delivery persons associated with one of a plurality of delivery company servers. (See, relevant rejection of Claim 1 (c))
Control the shopping mall website to display the information of the plurality of delivery persons on the user terminal. (See, relevant rejection of Claim 1(d)
Detect a selection of a delivery person of the plurality of delivery persons, the selection of the delivery person of the plurality of delivery persons being made by the user terminal. (See, relevant rejection of Claim 1 (e))
determine a specific delivery company corresponding to information of the selected delivery person of the plurality of delivery persons. (See, relevant rejection of Claim 1(f))
Send an article delivery request to a server (P1) of the specific delivery company corresponding to the selected delivery person of the plurality of delivery persons and to the local logistics depot server corresponding to the destination. (See, relevant rejection of Claim 1 (g)) 
the article delivery request comprising information of the delivery company server and information of the local logistics depot. (See, relevant rejection of Claim 1(h))
wherein the specific delivery company is selected from a plurality of delivery companies respectively corresponding to the plurality of delivery company servers (P1-Pn) based on a delivery person information database indicating to which delivery company of the plurality of delivery companies the selected delivery person belongs. (See, relevant rejection of Claim 1(i))
wherein the information of the delivery company server that is sent to the delivery company server is based on the selection of the Claim 1(j))
wherein the information of the local logistics depot that is sent to the local logistics depot server is based on the information of the destination obtained by the parcel delivery service operation server. (See, relevant rejection of Claim 1(k)) 	

	Claim(s) 4, 9, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 2017/0236088) in view of KOH et al. (US 2013/0138536) and Shino et al. (US 2002/0116295) and Umeda et al. (US 2006/0034201) and Takahashi (JP2016062339A), and further in view of Huxter (US 2002/0103724).
	Regarding Claim 4, Rao/KOH et al./Shino et al./Umeda et al./Takahashi, teaches all the limitations as applied to Claim 1 and further comprising
A step of constructing the delivery person information database. (Paragraph(s) 0027, 0040, and 0044)(Rao teaches that each driver is able to set up a profile that contains information about the vehicles and identification information of the drivers’. Rao, further, teaches that the drivers profile information will be stored in a database) 
Wherein the step of extracting the information of the plurality of delivery persons comprises a step of extracting the information of the plurality of delivery persons corresponding to the destination from the delivery person information database. (Paragraph(s) 0029-
Wherein the delivery person information database includes the information of the plurality of delivery persons corresponding to information of a plurality of destinations. (Paragraph(s) 0040 and 0044-0045)(Rao teaches that the database stores profile information of each of the delivery persons as well as buyer drop off address information) 

	With respect to the above limitations: while Rao teaches that profile information for a list of delivery person can be stored in a database, which, a delivery web service will provide a buyer with the list of delivery drivers in order for the buyer to select one of the multiple delivery drivers. Also, Umeda et al., teaches communicating with multiple company servers. However, Rao, KOH et al., Shino et al., Umeda et al., and Takahashi, do not explicitly teach a database that is interlocked with courier servers.    
the delivery person information database being managed by interlocking with a plurality of delivery company servers. (Paragraph(s) 0214-0215); (fig. 19)(Huxter teaches that a central server that stores courier information can communicate with multiple courier servers (i.e., interlocking with a plurality of delivery company servers) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the seller’s website system that allows a user to enter location information, pick a delivery person of Rao, shopping online of KOH et al., a customer submitting a delivery request that consist of article information, delivery location information, delivery company information that will be provided to delivery company server, and logistics company information of Shino et al., determining a company server from multiple company servers based on the selected taxi drivers and then sending a ride request to the company server based on the user conditions of Umeda et al., and a database for storing various taxi information along with a plurality of taxi company operator servers of Takahashi, by incorporating the teachings of a server storing courier information that communicates with multiple courier servers of Huxter et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the current delivery infrastructure. (Huxter et al.: Paragraph 0007)

	Regarding Claim 9. Rao/KOH et al./Shino et al./Umeda et al./Takahashi, teaches all the limitations as applied to Claim 1. 
a step of generating a transportation contract of the parcel delivery service, the transportation contract being made among the shopping mall website, the plurality of delivery company servers, and the local logistics depot server. 
	But, Huxter in the analogous art of arranging delivery of an item, teaches a step of generating a transportation contract of the parcel delivery service, the transportation contract being made among the shopping mall website, the plurality of delivery company servers, and the local logistics depot server. (Paragraph 0169)(Huxter teaches that a customer will purchase goods from an Etailer. The customer will then provide a delivery address and schedule a delivery at a preferred ACP site. Huxter, further, teaches that the central servers will assign the goods a unique package ID and the goods will then be delivered to a ACP site and placed into a locker by a deliverer, which, the customer will then be notified and the goods will be received and a monetary settlement (i.e., payment) will take place between all involved parties (i.e., transportation contract)) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the seller’s website system that allows a user to enter location information and pick a delivery person of Rao, shopping online of KOH et al., a customer submitting a delivery request that consist of article information, delivery location information, delivery company information that will be provided to delivery company server, and logistics company information of Shino et al., determining a company server from multiple company servers based on the selected taxi drivers and 

	Regarding Claim 13, Rao/KOH et al./Shino et al./Umeda et al./Takahashi/Huxter, teaches all the limitations as applied to Claim 10 and wherein the processor is further configured to:
Construct the delivery person information database. (See, relevant rejection(s) of Claim(s) 4(a) and 10)
Extract the information of the plurality of delivery persons corresponding to the destination from the delivery person information database. (See, relevant rejection(s) of Claim(s) 4(b) and 10)
Wherein the delivery person information database includes the information of the plurality of delivery persons corresponding to information of a plurality of destinations. (See, relevant rejection(s) of Claim(s) 4(c) and 10)
The delivery person information database being managed by interlocking with the plurality of delivery company servers. (See, relevant rejection(s) of Claim(s) 4(d) and 10)

	Regarding Claim 18, Rao/KOH et al./Shino et al./Umeda et al./Takahashi/Huxter, teaches all the limitations as applied to Claim 10 and wherein the processer is further configured  to generate a transportation contract for the parcel delivery service, the transportation contract being made among the shopping mall website, the plurality of delivery company servers, and the local logistics depot server. (See, relevant rejection of Claim(s) 9 and 10)

	Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 2017/0236088) in view of KOH et al. (US 2013/0138536) and Shino et al. (US 2002/0116295) and Umeda et al. (US 2006/0034201) and Takahashi (JP2016062339A) and further in view of Jamthe (US 2015/0310388).
	Regarding Claim 8, Rao /KOH et al./Shino et al./Umeda et al./Takahashi, teaches all the limitations as applied to Claim 1. 
	However, Rao /KOH et al./Shino et al./Umeda et al./Takahashi, doesn’t explicitly teach
Controlling the shopping mall website to display on the user terminal an evaluation input user interface in which an evaluation of a delivery person who has delivered the article is capable of being input.
Storing input evaluation information in a database in association with the information of the delivery person when the evaluation information about the delivery person is received through the evaluation input user interface. 
	But, Jamthe in the analogous art of providing delivery couriers to a customer, which, the customer can provide feedback information for that delivery courier, teaches 
Controlling the shopping mall website to display on the user terminal an evaluation input user interface in which an evaluation of a delivery person who has delivered the article is capable of being input. (Paragraph(s) 0011 and 0013)(Jamthe teaches a user interface for collecting feedback data (i.e., evaluation input) with respect to couriers. The feedback data requested from buyers regarding the selected courier will include rating with respect to the promptness of delivery, courteousness of the courier and other feedback options. Jamthe, further, teaches that after the product is delivered to a customer then via the customer mobile device the system will ask the customer to provide feedback with respect to the delivery of the item by the selected courier. Examiner, respectfully, notes that the user interface can be used for a web site for buyers to shop)
Storing input evaluation information in a database in association with the information of the delivery person when the evaluation information about the delivery is received through the evaluation input user interface.  (Paragraph 0013 and 0019)(Jamthe teaches that if 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a seller’s website that allows a user to select a delivery person based on ratings of Rao, an online shopping website of KOH et al., an online shopping website of Shino, using a web site to select rideshare vehicles of Umeda et al., and sending a request for delivery services to a plurality of company taxi servers of Takahashi, by incorporating the teachings of a requesting feedback information for a courier, which, will be provided to a user interface after delivery of an item and then storing the feedback information in a database of Jamthe, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help aid a buyer in selecting a local courier for effectuating delivery of goods. (Jamthe: Paragraph 0011)
	
	Regarding Claim 17, Rao /KOH et al./Shino et al./Umeda et al./Takahashi/Jamthe, teaches all the limitations as applied to Claim 10 and wherein the processor is further configured to
Control the shopping mall website to display on the user terminal an evaluation input user interface in which an evaluation of a delivery person who has delivered the article is capable of being input.  (See, relevant rejection(s) of Claim(s) 8a and 10
Store input evaluation information in a database in association with the information of the delivery person when the evaluation information about the delivery person is received through the evaluation input user interface. (See, relevant rejection(s) of Claim(s) 8a and 10)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628